Citation Nr: 1612705	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1975 to June 1979 with subsequent
service in the United States Army Reserves.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In October 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in July 2014 at which time, in pertinent part, the issue of an increased disability rating for the service-connected PTSD was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court approved a Joint Motion for Partial Remand, and the July 2014 Board decision was vacated to the extent that it denied an increased disability rating for the service-connected PTSD, and remanded to the Board.  In August 2015, the case was then remanded for additional development in accordance with the joint motion.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no 
further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, over the course of the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; however, it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in January 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in August 2015 in order to obtain any outstanding treatment records and to afford the Veteran a VA examination so as to assess the severity of his PTSD.  Thereafter, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in October 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
 impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 48 to 60 as determined by VA examiners dating from 2010 to 2015.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD.  His claim for an increased disability rating was received in April 2011.

VA outpatient treatment records dated from February 2010 to January 2013 document that the Veteran had reported depression, short-term memory impairment, and hypervigilance.  GAF scores ranged from 50 to 60.

A VA examination report dated in January 2012 shows that the Veteran reported experiencing chronic sleep impairment with nightmares, flashbacks, recurrent intrusive thoughts, and depression.  He described auditory hallucinations manifested by roaring sounds like water running.  He endorsed depressed mood, mild memory loss, disturbance of motivation and mood, difficulty concentrating, difficulty falling or staying asleep, and difficulty in establishing and maintaining effective work and social relationships.  He also experienced impaired impulse control such as unprovoked irritability with periods of violence.  To this end, the VA examiner noted the Veteran's report of at least four past arrests and convictions for domestic violence, with mandatory anger management classes.  The examiner noted that the Veteran's concentration and memory were within normal limits.  He denied suicidal and homicidal ideation.  The examiner further noted that the Veteran's report that his PTSD symptoms made him feel down and that he would sometimes forget things and become aggravated.  The examiner suggested the Veteran's responses concerning memory and concentration deficits were demonstrative of malingering.  A GAF of 55 was assigned.  It was concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  Additionally, the examiner opined that, based on the Veteran's current presentation and available information, it was less likely as not that his PTSD symptoms had worsened since the last rating decision.

Private outpatient treatment records dated from July 2012 to September 2012 show that the Veteran's psychological symptomatology included depression, impaired concentration, social isolation, outbursts of anger, increased irritability, and paranoia.

In an October 2012 letter, Dr. J.F.A. noted that the Veteran returned to treatment in July 2012.  Dr. J.A.F. noted the Veteran's self-report of depression with suicidal thoughts.  The Veteran also reported that he continued to have difficulty sleeping, averaging approximately three hours per night.  He also endorsed nightmares, hypervigilance, intrusive thoughts, and physical reactions when reminded of his in-service stressor.  His paranoia and depression resulted in his isolating and he would rarely go into public.  Dr. J.F.A. further reported that the Veteran's irritability and sudden outbursts of anger were creating problems in his marriage as well as his inability to participate in most family activities.  It was noted that his concentration and judgment were mildly impaired, and that he continued to be unemployed.

During the October 2013 Board hearing, the Veteran testified that he would seek counseling for his PTSD approximately every two months.  He described an inability to cope with stressful events.  He added that he had, in the past, been in danger of hurting himself and others, to include a couple of suicide attempts.   He clarified, however, that he had not been hospitalized for his PTSD since the 1990's.  He indicated that he could take care of his activities of daily living, but that he and his spouse would not go out much.  He also described experiencing panic attacks and isolation.

VA outpatient treatment records dated from February 2013 to December 2015 show continued intermittent treatment for PTSD, to include symptoms associated with depression and anxiety.  He continued to be managed with medication.  GAF scores during this period ranged from 48 to 60.  

In August 2014, the Veteran reported living with his wife, two children, and two 
grand-children.  He described continued problems with nightmares, intrusive memories, easy startle, irritability, and hypervigilance.  He reported ongoing depression and poor sleep and focus.  He denied any present suicidal or homicidal ideations.  He admitted to paranoia, but denied alcohol or drug use.  Mental status examination showed that appearance was adequate; behavior was restless; speech was normal and spontaneous; attitude was cooperative and attentive, while guarded; mood was depressed and irritable; affect was constricted; and thought process was linear and goal-directed, but content was inappropriate.  There were no hallucinations, or suicidal or homicidal ideations.  Insight and judgment were fair.  The impression was PTSD, chronic, severe, major depressive disorder, recurrent.

In October 2014, he described continued sleep disturbance and depressed mood.  He denied suicidal or homicidal ideations, psychosis, paranoia, and delusions.  Mental status examination showed no significant hopelessness but mild anxiety.  He was fairly groomed and cooperative.  Speech was fluent, and there were no gross deficits in cognition.  Affect was mildly dysthymic and .congruent.  Thought process was organized, and there were no audio or visual hallucinations or delusions.  There were no suicidal or homicidal ideations.  Insight and judgement were good.  The diagnosis was depression and PTSD.  A GAF of 48 to 50 was given.

In early December 2014, the Veteran noted difficulty with anger and was being counseled on suicidal ideation.  Later in December 2014, the Veteran noted some improvement in mood, pain, and quality of life.  He denied hopelessness, suicidal or homicidal ideations, psychosis, or mania.  He described nightmares and anxiety.  Mental status examination showed that he was attentive and cooperative with fair grooming; fluent speech; better mood; no gross impairment in cognition; full range of congruent affect; organized thought process; no hallucinations or delusions; no suicidal or homicidal ideations; and good insight and judgement.  A diagnosis of depression and PTSD was given, and a GAF of 60 was assigned.

In February 2015, he described nightmares and anxiety.  Mental status examination showed that he was cooperative with fair grooming; no paranoia; mood that was not hopeless; fluent speech; no gross impairment in cognition; congruent affect, that was euthymic; organized and logical thought process; no hallucinations or delusions; no suicidal or homicidal ideations; and good insight and judgement.  

In November 2015, he described ongoing nightmares, hypervigilance, and irritability.  He described that his mood was down and energy was low.  He denied current suicidal or homicidal ideations.  He denied currently hearing voices.  He noted that he would go to church with his spouse.  Mental status examination showed that he appearance was adequate; speech had normal rate and tone; attitude was cooperative; mood was variable/labile; affect was mildly constricted; and thought process was linear and appropriate.  There were no hallucinations, and suicidal and homicidal ideations were absent.  Memory was intact.  Concentration, impulse control, insight, and judgment were all good.  Ability for abstract thinking was intact.  Sleep was non-restorative, with total sleep at four to six hours.  Appetite and energy were adequate.  Interests were varied.  Irritability, anger, depressive and anxiety symptoms were absent.  He would experience nightmares and flashbacks.  There was no alcohol or drug use.  The diagnosis was PTSD, major depression with history of suicide attempts, history of alcohol abuse, tobacco use disorder, and psychotic disorder not otherwise specified.

A VA examination report, completed by a VA psychologist, dated in October 2015 shows that the Veteran reported that he was living with his spouse and his two grandchildren.  He reported having no close friends.  He indicated that he was undergoing group therapy.  He added that he had been hospitalized three times for mental health, but that he had no mental health admissions since the 1990's.  He noted that he had been arrested for fighting, but that he could not recall when this occurred.  He had not used alcohol in about 12 years, and denied use of illicit drugs.  

He was said to meet all of the diagnostic criteria for a diagnosis of PTSD.  In this regard, he was noted to experience recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; and marked physiological reactions to internal or external cues.  He was said to have persistent avoidance of stimuli, to include distressing memories, thoughts, or feelings associated with the traumatic event(s), and avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings associated with the traumatic event(s).  He would experience negative alterations in cognitions and mood, to include persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  He exhibited marked alterations in arousal and reactivity, to include  irritable behavior and angry outbursts typically expressed as verbal or physical
aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  The duration of such symptoms were said to be greater than one month. 

Symptoms associated with the diagnosis were said to include depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

Mental status examination revealed that the Veteran was alert and oriented to day, month, year, time, location, and the current president and was not oriented to date.  He chose to sit in the chair in the back corner of the room.  He had a knee brace on his left knee and ambulated with a cane.  During a portion of the examination, he turned around in the chair and faced the wall behind him.  Mood was anxious and affect was mood congruent.  He looked at various places in the room while questions were being asked which impacted his ability to listen to the questions. Questions were repeated as needed.  Speech was generally fluent and slow in rate and low in tone.  Memory was impaired.  He was deemed to be capable of managing his or her financial affairs.  The diagnosis was PTSD.  The level of occupational and social impairment with regard to his mental diagnosis was described as occupational and social impairment with reduced reliability and productivity.  

An addendum to the October 2015 VA examination report dated in December 2015 shows that a VA psychiatrist reviewed and concurred with the October 2015 findings and indicated that a similar occupational and social impairment rating was noted.

The Veteran's GAF scores over the course of this appeal have ranged widely from 48 to 60.  These findings are indicative of a description of symptoms that have ranged from moderate to serious with moderate to serious impairment in social and occupational functioning.  In light of the inconsistent GAF scores provided over the course of this appeal, the Board will place greater weight on the objective facts than on the subjective GAF scores.  In this regard, it is the impact of the Veteran's psychiatric symptomatology on his occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the range of GAF scores cannot, in and of itself, establish the precise level of occupational and social impairment.

The overall evidence of record has demonstrated that the Veteran has consistently experienced ongoing depression, anxiety, sleep disturbance, nightmares, insomnia, suicidal thoughts, irritability, avoidant behavior, intrusive thoughts, flashbacks, and impaired memory.  In order to meet the criteria for a 70 percent disability rating, the Veteran's disability would have to be manifested primarily by occupational and social impairment, with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals; intermittently illogical speech; near-continuous panic or depression; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  In this regard, he has exhibited suicidal ideation, near-continuous depression affecting his ability to function, irritability, and difficulty establishing and maintaining effective relationships.  Although he did not exhibit all of the symptomatology consistent with a 70 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, his disability picture over the entire course of the appeal meets the criteria for a 70 percent disability rating.  See Mauerhan, 16 Vet. App. at 442.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned.  A 100 percent disability rating for PTSD requires total occupational and social impairment.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability rating as the evidence does not show total occupational and social impairment.  As noted, on VA examination the disability has not shown total occupational and social impairment as it has not been shown that the disability results in gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected PTSD over the course of this appeal warrants a 70 percent disability rating, and no higher.

The Board has considered the testimony of the Veteran as to the extent of his symptoms over the course of the entire appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for a 70 percent disability rating.  Consideration has been given to staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Hart, 21 Vet. App. at 505. There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating for the PTSD would be warranted.

Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.   See 38 C.F.R. § 3.321 (2015).  In this regard, the Board does not dispute that the service connected PTSD has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular disability rating is not warranted.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Review of the VA claims file demonstrates that the Veteran is currently in receipt of a total schedular rating; he has not indicated that he is unable to seek or maintain employment solely due to service-connected PTSD.  See 38 C.F.R. § 4.16 (TDIU may be assigned where the schedular rating is less than total.)  Psychiatric examiners have described reduced reliability and productivity regarding occupational and social functioning, not total.  The Board finds no basis for awarding entitlement to TDIU based solely on PTSD manifestations.


ORDER

A 70 percent disability rating for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


